Gray, C. J.
The statute provides that the proceedings upon an application for a jury to assess damages for land taken for a railroad shall be the same as is provided for the recovery of damages in the laying out of highways. Gen. Sts. c. 63, § 22. It is the duty of the officer presiding at the trial before the jury, upon the request of either party, to certify to the Superior Court, with the verdict, the substance of any decision or direction by him given. Gen. Sts. e. 43, § 33. But a tender and allowance of a formal bill of exceptions at such a trial is not required by law. nor according to the usual and regular practice. The duty of the Superior Court is also prescribed by statute. “ The verdict shall be returned to the next term of the Superior Court to be held for the same county, and the court shall receive it and adjudicate *125thereon, and may set it aside for good cause.” Gen. Sts. a. 43, § 40. It was therefore the duty of that court to adjudicate upon the verdict, and to accept it or set it aside ; and any question of law decided by that court in making such adjudication might be brought to this court, either by appeal or exceptions. Walker v. Boston & Maine Railroad, 3 Cush. 1, 17. Fitchburg Railroad v. Boston & Maine Railroad, 3 Cush. 58, 78. Taylor v. Taunton, 113 Mass. Gen. Sts. c. 114, § 10; c. 115, § 7. But such exceptions must be to a ruling of the Superior Court. In this case that court has not adjudicated upon the verdict, and has simply allowed exceptions taken before the coroner who presided at the trial. There having been no ruling or judgment in the Superior Court, this court has no jurisdiction, and the exceptions must be Dismissed.